RAPER, Chief Justice.
ORDER
By order of this court, under date of January 19,1979, the respondent was given twenty days within which to respond to the indication that certain probate estates, which are the subject of this disciplinary action, were still open and in need of further legal services. Respondent failed to provide any explanation for this circumstance.
IT IS, THEREFORE, ORDERED that, in accordance with our decision in Mendicino v. Magagna, Wyo., 572 P.2d 21 (1977), the respondent be suspended from all activities as a member of the Bar of this state for four (4) years, effective from the date of our original decision, December 5, 1977.
IT IS FURTHER ORDERED that the respondent immediately deliver to Kenneth G.Hamm, District Judge, Third Judicial District, all files, estate property, and other material necessary for the closing of the probate estates mentioned in our January 19, 1979 Order, so that the district court judge can oversee the closing of these estates in accordance with his best judgment.
Justice Rooney, as Attorney General, having at one time been the complainant in this action, recused himself.
At the inception of this case, Guthrie, J., was Chief Justice. He retired from the court on December 31, 1978. By order of the court, entered on January 1, 1979, he has been retained in active judicial service pursuant to Article 5, Section 5, Wyoming Constitution, and Section 5 — 1—106(f), W.S. 1977, and has continued to participate in the considerations and decision of the court in this matter.